Citation Nr: 1213993	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a head injury, including headaches.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO. 


REMAND

The Veteran has identified additional private and VA records, pertaining to his claim.  

Although there has been at least one attempt to obtain VA records, VA will make as many requests as necessary to obtain relevant VA records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2).

The Veteran testified that in boot camp he fell and injured his head and that that he has had headaches since then.  In addition, in service the Veteran sought treatment several times for headaches that were attributed to colds or sinusitis.  







Under these circumstances, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain the records of Ganeesh Kini, MD, and Henry Patton, MD, pertaining to treatment of headaches. 

2.  Obtain VA records for the Atlanta VA Medical Center, including any reports of MRIs. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  After the foregoing development is completed, afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has chronic headaches, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current chronic headaches had onset during service from August 1977 to March 1984.  

In formulating an opinion, the VA examiner is asked to address the clinical significance of: 





The effects of a fall in September 1977, resulting in a 4 cm. laceration; 

Complaints of headaches in service attributed to colds or sinusitis; and, 

A softball injury to the mandible in service. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential etiologies, when the events in service are not more likely than any other to cause the Veteran's current headaches and that an opinion on is beyond what may be reasonably concluded based on the evidence of record. 

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.   Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

The Veteran's file should be made available to the examiner. 






4.  After the development requested above has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


